\OOONO\Ul-l>b.)[\)»-‘

[\)[\)[\)[\.)[\.)[\)[\)[\)[\)r-ir-‘r-"r-lr-‘l-‘r-lr-d»-‘>-¢
OO\]O\Ul-D~L)J[\)F-‘O\OOO\]O`\UI-I>WN*_‘O

 

JEFFERY LEE l\/IOURNING,

V.

WILLIAM GORE et al.,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 3:18-cv-02245-WQH-RBM

Plaintiff,
REPORT AND RECOMMENDATION

OF U.S. MAGISTRATE JUDGE RE:

l. DENYING PLAINTIFF’S MOTION
Defendants_ FOR SUMMARY JUDGMENT [Doc. 6];

2. GRANTING PLAINTIFF’S MOTION
TO AMEND COMPLAINT [Doc. 8];

3. DENYING PLAINTIFF’S REQUEST
TO CERTIFY CLASS [Doc. 8];

4. DENYING PLAINTIFF’S MOTION
TO APPOINT COUNSEL [Doc. 10].

 

 

per and in forma pauperis, has

 

I. INTRODUCTION

Jeffery Lee Mourning (“Plaintiff”), a California pre-trial detainee proceeding in pro

filed a Motion for Surnmary Judgrnent (Doc. 6), a Motion

for Leave to Amend the Cornplaint (Doc. 8), a request to certify this lawsuit as a class
action (Doc. 8), and a Motion to Appoint Counsel (Doc. 10). The matters Were referred to
the undersigned Judge for Report and Recomrnendation pursuant to 28 U.S.C. §
63 6(b)(l)(B) and Local Civil Rule 72.1(0)(1)(d). After a thorough review of the pleadings

l
3:18-cv-02245-WQH-RBM

 

©OO\]O`\U`¢-I>L)J[\)*-‘

[\)l\)l\)[\)[\)[\.)[\)[\)\-l>-¢»-l»-*>-‘r-‘r-d»-i)-lr-\
S\IO\L/ILL)J[\)v-‘O\OOO\]O\M-I>L)J[\)*-*O

 

 

and supporting documents, this Court respectfully recommends that: (l) Plaintiff s Motion
for Summary Judgment be DENIED, without prejudice (Doc. 6); (2) Plaintiff’ s Motion for
Leave to Amend be GRANTED, with instructions to file an amended pleading within the
objections period for this Report and Recommendation (Doc. 8); Plaintiff s request for
class certification be DENIED (Doc. 8); and (4) Plaintiff s Motion to Appoint Counsel be
DENIED, without prejudice (Doc. 10).
II. STATEMENT OF FACTS AND PROCEDURAL HISTORY

Plaintiff is a homeless veteran who receives monthly non-service connected United
States Veterans’ Administration (“V.A.”) pension checks (Doc. 6, at l.) Because he does
not have a permanent address, Plaintiff normally receives his pension checks at a church
in San Diego, California. (Id.) On July 13, 2018, Plaintiff was arrested by San Diego law
enforcement officers on suspicion of felony vandalism, and his bail was set at $45,000.
(Doc. 6, at l; Doc. l, at 6.) Shortly thereafter, Plaintiff was transferred to the George Bailey
Detention Facility (“GBDF”) in San Diego, California. (See Doc. l, at 6; Doc. 6.) While
being held as a pretrial detainee, Plaintiff made several requests of GBDF staff to place a
phone call to either the V.A., or his social worker at the church, so he could re-route his
pension checks to GBDF. (Doc. 6, at 3; Doc. l, at 6-7.) However, the telephone system
at GBDF, provided by Securus Telephone Company, did not allow outgoing phone calls to
1-800 numbers; this restriction prevented Plaintiff from calling the 1-800 number for the
V.A. (Doc. 6, at 4-5.) Although Plaintiff was allowed to write letters, he was prohibited
from using a different telephone system to contact either the V.A. or his social worker.
(Doc. 6, at 2-3; Doc. l, at 6-7.) As a result, Plaintiff did not receive his pension checks for
approximately three months--until he wrote his local congressman, who was able to reach
out to the V.A. and re-route the checks to GBDF. (Doc. 6, at 5 .) Because he did not receive
his pension checks in time, Plaintiff was unable to post bail or retain private counsel of his
choosing, although he was appointed counsel by the state court. (Doc. 6, at 6; Doc. l, at
7.)
/ / /

3 : lS-cV-02245 -WQH-RBM

 

\OOO\]O\kll-l>b)[\)r-‘

l\)[\)[\)[\)[\)[\)r-‘)-dr-)-‘r-l»-‘)-*)-lr-*r-‘

 

 

On September 26, 2018, Plaintiff filed a civil rights complaint pursuant to 42 U.S.C.
§§ 1983 and 1985, alleging violations of the Fourteenth Amendment and interference with
his right to counsel. (Doc. l.) Plaintiff names San Diego County Sheriff William Gore
and Securus Telephone Company as defendants (Ia’., at 4-5), and prays for declaratory and
injunctive relief (Ia’. , at lO-l l). Plaintiff filed a motion to proceed informal pauperis (Doc.
2), which was granted on January 3, 2019, with instructions\to the U.S. Marshal to effect
service of the Complaint on the named Defendants (Doc. 3). On February l, 2019, Sheriff
Gore was served. (Doc. 11.) On February 12, 2019, Plaintiff filed a Motion for Summary
Judgment. (Doc. 6.) On February 13, 2019, Plaintiff filed two more motions: the first, to
amend the Complaint to include a demand for damages and certify his lawsuit as a class
action (Doc. 8); and the second, to appoint counsel (Doc. lO).

III. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

Plaintiff moves for summary judgment as to all of the claims contained in his
Complaint. (Doc. 6.) However, the motion is premature given the procedural posture of
the case, and Plaintiff has failed to carry his burden of proof. Therefore, it is respectfully
recommended that the Court deny Plaintiff s Motion for Summary Judgment without
prejudice.

“A party may move for summary judgment, identifying each claim or defense-_or
the part of each claim or defense--on which summary judgment is sough .” Fed. R. Civ.
P. 56(a). “There is no requirement that the trial judge make findings of fact.” Anderson v.
Liberly Lobby, lnc., 477 U.S. 242, 250 (1986). Rather, the “court Shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law” on the claim or defense identified by
the movant. Fed. R. Civ. P. 56(a); Liberly Lobby, 477 U.S. at 250-51 (“If reasonable minds
could differ as to the import of the evidence,” judgment should not be entered in favor of
the moving party).

In determining whether there is a genuine issue for trial, “a court must view the

evidence in the light most favorable to the opposing party.” Tolan v. Cotton, 134 S. Ct.

3
3:18-cv-02245-WQH-RBM

 

\OOO\]O'\U!-l>-L)J[\)r-‘

[\)I\.)[\)l\.)[\)[\)r--di-lr-‘l»-¢i-ir-l)-‘r-‘l»-dr-l

 

 

1861, 1866 (2014); Fontana v. Haskin, 262 F.3d 871, 876 (9th Cir. 2001). Further,
“[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the facts are jury functions, not those of a judge, whether [s]he is ruling on
a motion for summary judgment or for a directed verdict.” Lz'berty Lobby, Inc., 477 U.S.
at 255.

“When the party seeking summary judgment would bear the burden of proof at trial,
[he] must come forward with evidence that would entitle him to a directed verdict if the
evidence went uncontroverted at trial.... In such a case, the moving party has the initial
burden of establishing the absence of a genuine issue of fact on each issue material to its
case.” C.A.R. Transp. Brokerage Co., Inc. v. Darden Resz‘., Inc., 213 F.3d 474, 480 (9th
Cir. 2000) (citation and quotations omitted). A moving party cannot establish a sufficient
basis for summary judgment simply with argumentative assertions in legal memoranda,
and generalized references to evidence are likewise insufficient S.A. Empresa, Etc. v.
Walter Kidde & CO., 690 F.2d 1235, 1238 (9th Cir. 1982); Fed. R. Civ. P. 56(c), (e).

“Although [Federal Rule of Civil Procedure 5 6] allows a motion for summary
judgment to be filed at the commencement of an action, in many cases the motion will be
premature until the nonmovant has had time to file a responsive pleading or other pretrial
proceedings have been had.” See FED. R. CIV. P. 56 Advisory Committee’s Notes (2010
Amendments Subdivision (b)). Indeed, courts have denied pre-answer and pre-discovery
motions for summary judgment as premature despite technical compliance with the timing
provisions of Rule 56. See Williams v. Yuan Chen, No. S-10-1292 CKD P, 2011 WL
4354533, at *3 (E.D. Cal. Sept. 16, 2011) (denying the plaintiffs motion for summary
judgment as premature where the defendant had not yet filed an answer and the court had
not issued a discovery order); see also Waters v. Experz'an lnfo. Solutions, Inc., Case No.
12-cv-0308~AJB (RBB), 2012 WL 1965333, at *4 n. 2 (S.D. Cal. May 31, 2012) (stating
“[t]his Court typically finds pre-answer summary judgments premature and unhelpful”);
Moore v. Hubbard, No. Civ S-06~2187 FCD EFB P, 2009 WL 688897, at *1 (E.D. Cal.

Mar. 13, 2009) (recommending the plaintiffs motion for summary judgment be denied as

4
3:18-cV-02245 -WQH-RBM

 

\OOO\]O\Ui-|du)[\)i-¢

l\)l\)[\.)[\.)[\)[\.)[\.)r-‘)-‘)-di-l»-*r-lr-*r-‘r-lr-‘
BEI)O\Ul-BWN'-‘O©OO\IO\UIJ>WNl-‘O

 

 

premature where “discovery has not yet begun, defendants have not yet filed an answer
and the court has yet to issue a discovery and scheduling order”); Frederick v. Capital One
Bank (USA), N.A., No. 14-cv-5460 (AJN), 2015 WL 5521769, at *12 (S.D.N.Y. Sept. 17,
2015) (denying plaintiffs motion for summary judgment as premature where the defendant
had not yet filed an answer).

Here, Plaintiff filed his Motion for Summary Judgment on February 12, 2019, eleven
days after service of his Complaint had been executed as to one of the named Defendants
in this lawsuit. Although Plaintiff s Motion for Summary Judgment technically meets the
timing requirements of Federal Rule of Civil Procedure 56(a), the motion is premature. As
it stands, no defendant has made an appearance, no responsive pleadings have been filed,
the Court has not yet issued an order regulating discovery, and the parties have not
submitted a joint discovery plan.

Furthermore, Plaintiff has failed to include any evidence that could support his
requested grant of summary judgment Plaintiff has included a paragraph at the end of his
Motion declaring the truth of the statements therein “and if found not to be true will [sic]
subject [him] to punishment.” (Doc. 6, at 7.) However, he has failed to “[cite] to particular
parts of materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations admissions, interrogatory answers,
or other materials ...” See Fed. R. Civ. P. 56(0). Plaintiff has submitted a “swom” motion
that contains argumentative assertions in legal memoranda, and generalized references to
evidence. Plaintiff cannot support his allegations, because as discussed above, discovery
has not yet commenced, no responsive pleadings have been filed, and neither of the
defendants has made an appearance. And, because no appearances have been entered, none
of the defendants have an opportunity to respond. At this stage of the proceedings, when
a factual record has yet to be created, Plaintiff cannot carry his burden of proof.
Accordingly, it is respectfully recommended that the Court Ll_\_ll Plaintiff s Motion for
Summary Judgment, without prejudice. (Doc. 6.)

///

3:18-cV-02245-WQH-RBM

 

\OOO\]O‘\§/`l-I>L)J[\.)r--\

I\)[\.)[\.)[\)[\)[\)[\.)[\)[\)i~-~i-‘»-‘r-J\r-*>-‘)--¢)-‘)--1\»-l
OO\]O\Ul-PDJ[\)l-‘O\OOO\]O\UI-I>Wl\)*_‘©

 

 

IV. PLAINTIFF’S MOTION TO AMEND COMPLAINT

Plaintiff requests leave to amend the Complaint to add a prayer for damages and
class action allegations (Doc. 8.) Although he has not complied with the Local Civil Rule
requiring him to submit a copy of his proposed amended pleading, Plaintiff has included
the specific language he intends to insert in his amended Complaint. (Ia’., at 3-5). Given
the policies to liberally construe the pleadings of pro se civil rights litigants, (see Hebbe v.
Plz'ler, 627 F.3d 338, 342 & n. 7 (9th Cir.2010)), and of liberally granting leave to amend,
(see Fed. R. Civ. P. lS(a)(2)), it is respectfully recommended that the Court grant Plaintiff s
Motion for Leave to Amend, order Plaintiff to file an amended pleading within the
objection period for this Report and Recommendation.

At the time of writing, it does not appear that Plaintiff technically needs leave to
amend his Complaint. Rule 15(a)(1) of the Federal Rules of Civil Procedure allows a party
to amend its pleading once as a matter of course within “21 days of serving it,” or “if the
pleading is one to which a responsive pleading is required, 21 days after service of a
responsive pleading or 21 days after service of a [motion to dismiss], whichever is earlier.”
Plaintiff served his Complaint on February 1, 2019, which would mean his window for
filing an amended complaint pursuant to Rule 15(a)(1)(A) would elapse on February 22,
2019; the window pursuant to Rule 15(a)(1)(B) would conceivably elapse on March 24,
2019. (Doc. 1 1 .) However, because of the thirty-day period during which either party may
object to this report and recommendation, and Plaintiffs status as an incarcerated pro se
litigant, Plaintiff would not realistically be able to comply with either deadline. Therefore,
it would be appropriate to construe Plaintiffs Motion as seeking leave of court to file an
amended complaint.

Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that “leave [to amend
a party’s pleadings] shall be freely given when justice so requires.” “[T]his mandate is to
be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). The rule should be interpreted
and applied with “eXtreme liberality,” Roth v. Garcia Marquez, 942 F.2d 617, 628 (9th Cir.

1991), and leave to amend “should be granted unless amendment would cause prejudice to

6
3:18-cv-02245-WQH-RBM

 

©OO\]O`\U`l-l>b.)[\Ji-a

[\)[\)[\)[\)[\)[\)[\)[\)r-l)-¢)-1»~-¢0-‘i-‘>-~\i-l»r-J\r-d
g\]O\U`I-BL)J[\)F_‘O\OOO\]O\U`I-I>WN*-‘O

 

 

the opposing party, is sought in bad faith, is futile, or creates undue delay.” Yakama Ina’ian
Natz`on v. State of Wash. Dep't of Revenue, 176 F.3d 1241, 1246 (9th Cir. 1999) (internal
quotation marks omitted); see also Foman v. Davz's, 371 U.S. 178, 182 (1962) (identifying
these factors). Prejudice is the most important factor. Howey v. United States, 481 F.2d
1 187, 1 190 (9th Cir. 1973). “Absent prejudice, or a strong showing of any of the remaining
F oman factors, there exists a presumption under Rule 15(a) in favor of granting leave to
amend.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
However, the Civil Local Rules for the Southern District of Califomia impose
additional requirements on parties seeking to amend their pleadings For example, “[e]very
pleading to which an amendment is permitted must be complete in itself without
reference to the superseded pleading. Civ. L. R. 15.1(a). Additionally, “[a]ny motion to
amend a pleading must be accompanied by (1) a copy of the proposed amended pleading,
and (2) a version of the proposed amended pleading that shows_through redlining,
underlining, strikeouts, or other similarly effective typographic methods-how the
proposed amended pleading differs from the operative pleading.” Civ. L. R. 15. l(b)
Here, the same reasons that justify denying Plaintiff’s summary judgment motion
justify granting Plaintiff leave to amend. Under these circumstances, an amendment would
not prejudice the opposing parties, because neither defendant has made an appearance, only
one of them has been recently served, no responsive pleadings have been filed, a scheduling
order has not issued, and discovery has not commenced. lt does not appear that the
amendment is sought in bad faith, because Plaintiff seeks only to augment his prayer for
relief and add class allegations; there is no indication of gamesmanship. The amendment
would not be futile, because a prayer for damages is necessary for an award of damages,
and class allegations are required for class certification. Finally, the amendment would not
create undue delay, because the lawsuit is still in the pleading stages of litigation, and a
scheduling order has not yet issued. However, the Court cannot be expected to lift language
from various pleadings and motions and construct an amended complaint. lt is Plaintiffs

responsibility to file an amended pleading with his motion, and Plaintiff has failed to do

7
3218-cV-02245-WQH-RBM

 

\OOO\]O`\U`l-l>b~)[\)>-‘

I\)[\)[\.)[\)[\.)[\.)[\)r-ar-‘b-‘)-¢i-‘)-‘i-*i-¢r-l)-*
%§O\Kh-I>UJNP-‘O\DOO\]O\M-PWN*_‘O

 

 

so.

Accordingly, it is respectfully recommended that the Court GRANT Plaintiffs
Motion for Leave to Amend, and order Plaintiff to file an amended pleading within the
objection period for this Report and Recommendation. (Doc. 8.)

V. PLAINTIFF’S MOTION TO CERTIFY CLASS

Plaintiff’ s Motion to Amend the Complaint contains a request to certify this lawsuit
as a class action. (Doc. 6, at 4-5.) Plaintiff proposes that the class be composed of
“similarly situated American veterans who collect incomes from the United States Treasury
Department as non-service connected and service connected veterans,...” (Ia’., at 5.)
However, Plaintiff has failed to establish the class certification prerequisites of Federal
Rule of Civil Procedure 23(a). Therefore, it is respectfully recommended that the Court
deny Plaintiff s Motion.

Federal Rule of Civil Procedure 23(a) establishes four prerequisites for class
certification: (1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of
representation Fed. R. Civ. P. 23 (a); Zinser v. Accufzx Research lnsz‘., Inc., 253 F.3d 1180,
1186 (9th Cir. 2001). Numerosity is satisfied if the “class is so numerous that joinder of
all members is impracticable.” Fed. R. Civ. P. 23(a). Commonality is satisfied if “there
are any questions of fact or law common to the class.” Fed. R. Civ. P. 23(a)(2).
Commonality involves whether plaintiffs can show a common contention such that
“determination of its truth or falsity will resolve an issue that is central to the validity of
each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351
(2011). Typicality is satisfied if the class representatives' claims are typical of those of the
class. Fed. R. Civ. P. 23(a)(3). “The test of typicality is whether other members have the
same or similar injury, whether the action is based on conduct which is not unique to the
named plaintiffs, and whether other class members have been injured by the same course
of conduct.” Wolz'n v. Jaguar Lana' Rover North America, LLC, 617 F.3d 1168, 1175 (9th
Cir. 2010). The adequacy requirement is satisfied if the class representatives “will fairly

and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The Ninth

8
3: l 8-cV-02245 -WQH-RBM

 

\OOO\]O\Ul-I>L)J[\.)i-¢

[\)[\)[\)[\.)[\.)[\)[\)r-¢)-l)-\i-‘r-i-i-\l-‘)-‘)-‘
§BO\L/l-|>Wl\)l-‘C\QOO\]O`\LA-I>UJ[\)*-‘O

 

 

Circuit requires an evaluation of two factors: “(1) do the named plaintiffs and their counsel
have any conflicts of interest with other class members and (2) will the named plaintiffs
and their counsel prosecute the action vigorously on behalf of the class?” Hanlon v.
Chrysler Corp., 150 F.3d at 1011, 1020 (9th Cir. 1998).

The party seeking class certification must submit evidence to establish each of the
prerequisites and grounds for the class action, such as declarations or other admissible
evidence showing numerosity, commonality, typicality, and the adequacy of the class
representative Marlo v. United Parcel Service, lnc. 639 F.3d 942, 947 (9th Cir. 2011).
“Parties seeking class certification bear the burden of demonstrating that they have met
each of the four requirements of Federal Rule of Civil Procedure 23(a) ...” Ellz`s v. Costco
Wholesale Corp. , 657 F.3d 970, 981 (9th Cir. 2011). The party must be “prepared to prove
that there are in fact sufficiently numerous parties, common questions of law or fact, etc.”
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Certification is only proper if
“the trial court is satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a)
have been satisfied.” General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 161
(1982). The Court may properly consider the allegations of the Complaint in determining
the existence of the prerequisites and grounds for class certification. Blackie v. Barrack,
524 F.2d 891, 900-01 (9th Cir. 1975).

Here, Plaintiff has failed to submit evidence or make allegations sufficient to justify
class certification. The Complaint contains the allegation that the Defendants maintain
policies which restrict veterans from contacting the V.A. office to have monthly
entitlement pensions re-routed to GBDF; this in turn results in constitutional deprivations
(Doc. l, at 2-3.) Plaintiffs Motion for Summary Judgment states that Plaintiff is part of a
class of plaintiffs who are similarly situated veterans receiving United States Treasury V.A.
pensions for both non-service connected and service connected disabilities (Doc. 6, at 3-
4.) Plaintiff makes similar allegations in his Motion to Amend the Complaint (Doc. 8, at
4-5), and in his Motion to Appoint Counsel (Doc. 10, at 4). However, these allegations are

the sum total of Plaintiff s justification for class certification. Plaintiff has failed to

9
3318-cv-02245-WQH-RBM

 

\OOO\]O`\U`|-l>b)l\.)»-‘

l\) l\-) [\) [\) [\) [\) l\) r- l»--\ r-‘ r-l r-‘ i-l r-1 >-‘ r-1 \_a

 

 

affirmatively demonstrate that each of the certification prerequisites are satisfied because
Plaintiff has not set forth any evidence in support of his motion. The numerosity
requirement is unsatisfied because even though Plaintiff alleges the existence of the class,
he has failed to show even an estimate of the number of class members The commonality
requirement is unsatisfied because Plaintiff has failed to show a common contention among
class members, or that determination of its truth or falsity would resolve any common
issues The typicality requirement is unsatisfied because Plaintiff has failed to show that
any other members in his proposed class have suffered the same or similar injury, whether
the action is based on conduct not unique to Plaintiff, or whether other members of the
proposed class have been injured by the same course of conduct. Finally, the adequacy of
the class representative requirement is unsatisfied because Plaintiff has failed to show that
neither he nor any proposed counsel have any conflicts of interest with other class
members, or that he or any proposed counsel could prosecute the action vigorously on
behalf of the class Plaintiff has failed to carry his burden of demonstrating that the
requirements of Federal Rule of Civil Procedure 23(a) have been satisfied. Accordingly,
it is respectfully recommended that the Court w Plaintiffs request for class
certification. (Doc. 8.)
VI. PLAINTIFF’S MOTION TO APPOINT COUNSEL

Plaintiff moves the Court to appoint counsel to represent him in this matter. Doc.
10.) However, Plaintiff has shown he is capable of litigating this case pro se, and Plaintiff
could arguably prove his case on his own if he were able to produce sufficient evidence.
Therefore, it is respectfully recommended that the Court deny Plaintiff s Motion to Appoint
Counsel. (Doc. 10.)

Generally, a person has no right to counsel in civil actions See Storseth v. Spellmari,
654 F.2d 1349, 1353 (9th Cir. 1981). However, a court may under “exceptional
circumstances” appoint counsel for indigent civil litigants pursuant to 28 U.S.C. §
1915(e)(l). Agyemarz v. Corrs. Corp. ofAm., 390 F.3d 1101, 1103 (9th Cir. 2004), cert
denied sub nom. Gerber v. Agyemarz, 545 U.S. 1128 (2005). When determining whether

10
3:18-cV-02245-WQH-RBM

 

\OOO\]O`\UI-l>-L)J[\))-¢

[\)[\)[\)[\)[\)i-‘r-l»i--‘>-‘r-\)-*i-~>--‘»---¢r_k

 

 

“exceptional circumstances” exist, a court must consider “the likelihood of success on the
merits as well as the ability of the petitioner to articulate his claims pro se in light of the
complexity of the legal issues involved.” Weyganclt v. Look, 718 F.2d 952, 954 (9th Cir.
1983). Neither of these considerations is dispositive but instead must be viewed together.
Wilborn v. Escalcleron, 789 F.2d 1328, 1331 (9th Cir. 1986).

Only “rarely” will a federal court find a case to be so complex that it is appropriate
to appoint counsel for a civil litigant who faces no loss of liberty in the controversy at hand.
See Dotsorz v. Doctor, 2014 U.S. Dist. LEXIS 72791 *1 n.l (E.D. Cal. May 28, 2014)
(“Counsel is appointed in civil cases such as this only rarely, if exceptional circumstances
exist”); United States v. Melluzzo, 2010 U.S. Dist. LEXIS 53053 *3 (D. Ariz. May 3, 2010)
(“[A]ppointment of counsel in a civil case is rarely invoked . . . ”); see also Schwartzmiller
v. Roberts, 1994 U.S. Dist. LEXIS 1620 *3 n.l (D. Or. Feb. ll, 1994) (“lt is extremely
rare that indigent civil defendants are appointed counsel in judicial proceedings”).

Here, it does not appear that exceptional circumstances exist to justify the
appointment of counsel at this stage of the litigation. lt is difficult to determine Plaintiff’s
likelihood of success on the merits of his claims, because the litigation is only in the
pleading stages; if the case proceeds beyond summary judgment, the Court would be in a
better position to make that determination However, if Plaintiff produces evidence to
support the allegations in the Complaint, it is possible that Plaintiff could be successful
Plaintiff alleges that his Fourteenth Amendment rights and that his right to counsel have
been violated. (Doc. 1.) Plaintiff has shown his ability to litigate these limited and
relatively straightforward issues thus far. He has demonstrated an ability to articulate his
claims pro se in light of the complexity of the issues involved. His pleadings and multiple
motions are written clearly and are capable of being understood. Therefore, this case does
not present exceptional circumstances such that the appointment of counsel is appropriate
at this time. Accordingly, it is respectfully recommended that the Court LEE Plaintiff s
Motion to Appoint Counsel without prejudice (Doc. 10.)

/ / /

l 1
3:18-cv-02245-WQH-RBM

 

\DOO\]GUl-I>L)J[\)»-¢

[\)[\.)[\)[\)[\)[\))--\>-'\v-¢»-l)-#i-\)-l»-¢i-l)-‘

 

 

VII. CONCLUSION

The Court respectfully submits this Report and Recommendation to United States
District Judge William Q. Hayes pursuant to 28 U.S.C. § 63 6(b)(1)(B) and Rule
72.1(c)(1)(d) of the Local Civil Rules of the United States District Court for the Southern
District of Califomia. F or the reasons set forth above, IT IS HEREBY
RECOMMENDED that the Court issue an order (1) approving and adopting this Report
and Recommendation; (2) DENYING Plaintiffs Motion for Summary Judgment without
prejudice (Doc. 6); (3) GRANTING Plaintiff’s Motion for Leave to Amend, and
instructing Plaintiff to file an amended complaint during the objections period for this
Report and Recommendation (Doc. 8); (4) DENYING Plaintiffs request for class
certification (Doc. 8); and (5) DENYING Plaintiffs Motion to appoint counsel without
prejudice.

IT IS ORDERED that no later than March 22, 2019, any parties to this action may
filed written objections with the Court and serve a copy on all parties The document
should be captioned “Obj ections to Report and Recommendation.”

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than April 21, 2019. The parties are advised
that failure to file objections within the specified time may waive the right to raise those
objections on appeal of the Court’s Order. See Turner v. Duricari, 158 F.3d 449, 455 (9th
Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT IS SO ORDERED.

DATE: February 20, 2019

 

Hei<f. RUTH BERMUUEZ MoNTF:NEGRo
United States Magistrate Judge

12
3:18-cv-02245-WQH-RBM

 

